Citation Nr: 0727557	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 10 
percent, for degenerative joint disease of the right knee.

2.  Entitlement to an initial evaluation, in excess of 10 
percent, for degenerative joint disease of the left knee.


WITNESSES AT HEARING ON APPEAL

Appellant, K.L., and D.W.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which granted service 
connection for degenerative joint disease of the right knee 
and degenerative joint disease of the left knee, and assigned 
a 10 percent evaluation for each knee, effective September 
11, 1998.

The veteran testified at a January 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in March 2006 and in April 2007.  Development has been 
completed and the case is once again before the Board for 
review.

The veteran, in a statement received in July 2007, appears to 
be claiming that he is unable to work because of his service-
connected bilateral knee disability.  The issue of his 
entitlement to a total rating based on individual 
unemployability due to service-connected disability is thus, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Degenerative joint disease in the right knee does not 
result in flexion limited to 45 degrees, extension is limited 
to 10 degrees, or instability in the knee.

2.  Degenerative joint disease in the left knee does not 
result in flexion limited to 45 degrees, extension is limited 
to 10 degrees, or instability in the knee.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a Diagnostic Codes 5003, 
5010, 5256-5261 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a Diagnostic Codes 5003, 
5010, 5256-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A  (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Because the June 2003 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for the 
disability at issue, VCAA notice and its application is no 
longer required because the original claim has been 
"substantiated."  Moreover, the veteran's filing of a 
notice of disagreement as to the disability rating assigned 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to the 
initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.  
An April 2004 statement of the case provided the veteran with 
pertinent criteria for establishing a higher initial rating.  
A January 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  Thus, the Board finds that VA complied 
with the procedural requirements of 38 U.S.C.A. §§ 5104, 
7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran was assigned a 10 percent evaluation for each 
knee under Diagnostic Code 5010-5260. See 38 C.F.R. § 4.27 
(2006) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006). However, when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id. 

Limitation of motion for the knees and legs in this case is 
contemplated by Diagnostic Codes 5256-5261.  See 38 C.F.R. § 
4.71a (2006).  

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 percent; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

April 2000 VA x-rays reflect minimal degenerative changes in 
the right and left knees.

During a November 2002 VA examination, the veteran reported 
having pain, weakness, stiffness, swelling, instability or 
giving away, fatigability, and lack of endurance.  The 
veteran denied having heat and redness and locking in the 
knees.  The right knee was not swollen on examination.  The 
veteran had 105 degrees flexion and 0 degrees extension on 
the right.  He had 87 degrees flexion and 0 degrees extension 
on the left; there was no evidence of tenderness.  There was 
no evidence of instability in the right or left knee on 
examination. X-rays reflect minimal degenerative changes.

VA treatment records show that the veteran had complaints of 
left knee pain in January 2006 and that he used a cane.

During a May 2006 VA examination, the veteran complained of 
constant pain, stiffness in both knees, and swelling.  There 
was no locking.  The veteran did have fatigue and lack of 
endurance and reported having flare-ups with walking or 
standing.  He used a cane and wore a brace intermittently.  
He did not have surgery on either the right or left knee.  
The veteran had tenderness in the knees bilaterally.  There 
was no swelling, atrophy, redness, or heat.  There was no 
weakness in the right knee.  Left knee quadriceps strength 
was 4+/5.  On active range of motion, the veteran had 93 
degrees flexion with pain and had 0 degrees extension on the 
right.  After repetitive motion he had 90 degrees flexion 
with pain, and 0 degrees extension without pain.  He had 98 
degrees flexion with pain and 0 degrees extension without 
pain on the left.  After repetitive motion, he had 85 degrees 
flexion with pain and 0 degrees extension without pain.  He 
had decreased range of motion due to pain and stiffness.  
There was no objective evidence of instability of the left 
knee.  

X-rays reflect minimal osteoarthritic changes in each knee; 
there was no evidence of fracture, dislocation, or other 
acute bony abnormality in either knee.  The knee joint spaces 
were well maintained.  The veteran was assessed with right 
knee minimal degenerative joint disease with moderate 
functional disability and left knee degenerative joint 
disease with severe functional disability.  The examiner 
noted that the veteran ambulated, favoring the left lower 
extremity.  

During a January 2007 travel Board hearing, the veteran 
reported that his left knee was weak and that it shook and 
would pop out of the joint at times.  He reported difficulty 
with walking more than a block, with standing up, and with 
going down stairs.  He reported having constant pain and 
stiffness.  The veteran indicated that he was issued knee 
braces for both the right and left legs, and that he walked 
with a cane.  K.L. and D.W., witnesses at the veteran's 
hearing, also reported that the veteran had difficulty 
ambulating due to pain in the knees, including getting in and 
out of bed, climbing stairs, and getting up from the couch.   

VA treatment records dated from May 2006 to April 2007 do not 
reflect complaints or treatment relating to either knee.  An 
April 2007 note shows that the veteran continued to walk with 
a cane.  He was ambulatory with a steady gait and was noted 
to have good range of motion in all extremities.  

The veteran is not shown to exhibit flexion limited to 45 
degrees, or extension is limited to 10 degrees in either the 
right or left knees to warrant a compensable rating under 
Diagnostic Codes 5260 and 5261.  See C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2006).  During the November 
2002 VA examination, the veteran had 105 degrees flexion on 
the right, 87 degrees flexion on the left.  During the May 
2006 VA examination, after repetitive motion, he had 90 
degrees flexion on the right, with pain, and 85 degrees 
flexion on the left, with pain.  The veteran had 0 degrees 
extension bilaterally, without pain during both the November 
2002 and May 2006 VA examinations. 

The veteran is not shown to have ankylosis, recurrent 
subluxation or lateral instability to warrant a separate 
evaluation under Diagnostic Codes 5256 and 5257. See 38 
C.F.R. § 4.71a (2006).  November 2002 and May 2006 VA 
examinations did not reflect recurrent subluxation in either 
knee and there was no objective evidence of instability.     

The veteran is shown to have degenerative joint disease in 
both knees.  However, he has already been assigned a 10 
percent evaluation for arthritis in each knee where 
limitation of motion is determined to be noncompensable.  See 
C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has also 
considered the veteran's own statements in support of his 
claims.  While the Board acknowledges the veteran's 
complaints regarding the impact of his service-connected 
disabilities on his life, the Board is bound by law to apply 
the facts of a case to the applicable rating criteria.  
Should he experience any worsening of the knee symptomatology 
in the future, the veteran may request that his claim be 
reopened.  However, in this case, the veteran's demonstrated 
functional impairment does not result in a degree of 
limitation of motion so as to warrant a higher rating.  
Further, additional functional loss due pain or repeated use 
has already been considered in the assigned 10 percent 
evaluations for arthritis.  Id.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for degenerative joint disease in the right 
and left knees.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.




ORDER

An initial evaluation for degenerative joint disease in the 
right knee, in excess of 10 percent is denied.

An initial evaluation for degenerative joint disease in the 
left knee, in excess of 10 percent is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


